Name: Commission Regulation (EEC) No 598/88 of 3 March 1988 terminating buying-in for sunflower seed in Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 59/14 4. 3. 88Official Journal of the European Communities COMMISSION REGULATION (EEC) No 598/88 of 3 March 1988 terminating buying-in for sunflower seed in Portugal higher than intervention prices ; whereas a decision should be taken to terminate buying-in of such seed in that Member State pursuant to Article 2 of Regulation No 282/67/EEC ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 0, and in particular Article 26 (3) thereof, Having regard to Commission Regulation No 282/ 67/EEC of 11 June 1967 on detailed rules for interven ­ tion for oilseeds (3), as last amended by Regulation (EEC) No 2933/87 (4), and in particular Article 2 (3) thereof, Whereas Commission Regulation (EEC) No 3193/87 of 26 October 1987 (*) opens buying-in for sunflower seed in Portugal ; Whereas Article 2 of Regulation No 282/67/EEC lays down the conditions permitting buyin-in of sunflower seed to be terminated ; whereas special conditions relating to Portugal are laid down in Article 2 (7) thereof ; Whereas the market prices recorded in Portugal for sunflower seed during three consecutive weeks have been Article 1 The Portuguese intervention agency shall terminate buying-in of sunflower seed harvested in Portugal. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1988. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No 172, 30. 9 . 1966, p. 3021 /66. O OJ No L 377, 31 . 12. 1987, p. 31 . 0 OJ No L 151 , 1 . 7. 1967, p. 1 . (4) OJ No L 278, 1 . 10. 1987, p. 46. 0 OJ No L 304, 27. 10. 1987, p. 20 .